Citation Nr: 0919165	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1983, to include service in Korea from July 1982 to 
October 1983.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2006, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Following the 
AMC's completion of the requested actions, the case has been 
returned to the Board for further review.  

In February 2009, the Board advised the Veteran in writing 
that the Veterans Law Judge who had conducted his travel 
board hearing in February 2006 was no longer employed by the 
Board and he was further informed of his right to request 
another hearing by a Board employee who would decide his 
appeal.  In his response received by the Board in March 2009, 
the Veteran indicated that he did not desire any further 
hearing.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of PTSD 
based upon claimed in-service stressors, to include alleged 
combat. 

2.  The Veteran had active duty from 1980 to 1983; he did not 
serve in a combat zone and did not engage in combat with the 
enemy.  

3.  The service personnel and treatment records do not verify 
any of the Veteran's alleged in-service stressors; credible 
supporting evidence that any of the claimed in-service 
stressors upon which a diagnosis of PTSD has been based is 
lacking.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in May 2006 so that additional development could be 
undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the Veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letters of October 2002 
and May 2004 and the AMC's correspondence to the Veteran in 
May 2006 and August 2007.  By the AMC's communication in May 
2006 the Veteran was advised of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
following entry of the RO's initial decision in November 
2002, in contravention with Pelegrini.  

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the AMC in October 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  Moreover, a factual 
predicate for a grant of service connection for PTSD is 
lacking, in the absence of credible supporting evidence that 
the stressors claimed to have resulted in the onset of PTSD 
actually occurred.  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the appellant, the 
Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication.  The timing defect was harmless 
error and it is not contended otherwise by the Veteran or his 
representative (Veterans of Foreign Wars).  

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service 
treatment and personnel records, as well as a variety of 
examination and treatment records compiled during post-
service years by VA and non-VA sources and various lay 
statements from friends and family.  The record reflects that 
the Veteran has been afforded a VA examination during the 
course of the instant appeal, which identified the existence 
of PTSD.  However, as this case turns on whether credible 
supporting evidence that non-combat stressors actually 
occurred and none is shown, further VA examination for 
additional findings or a medical opinion is unnecessary.  
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Factual Background

Received by VA in August 1999 were the veteran's service 
treatment records, of which a service entrance examination in 
August 1980 was negative for any psychiatric abnormality 
aside from a subjective notation of depression or excessive 
worry.  All other service treatment records are negative for 
any complaints, findings, or diagnoses of a psychiatric 
disorder, to include PTSD.  

Received by the RO in May 1999 in connection with a 1999 
claim for service connection for a mental disorder, not 
specifically inclusive of PTSD, were VA treatment records 
compiled in 1998 and 1999 indicating treatment for, among 
other things, drug dependence and alcohol abuse.  

Received by VA in September 2002 was the veteran's initial 
claim for service connection for PTSD.  

Received by the RO in October 2002 were VA treatment records 
from 2002, noting diagnoses of paranoid schizophrenia, PTSD 
based on alleged in-service events and substance abuse.  
Involvement in one or more PTSD treatment programs was 
therein noted.  

Pursuant to the RO's request in October 2002, the veteran's 
service personnel file was obtained from the National 
Personnel Records Center.  The records were referenced as a 
Department of the Army Form 2-1 and numbered four pages in 
total.  Such records denoted military occupational 
specialties of infantryman and data telecommunications center 
operator.  Service in Korea from July 1982 to October 1983 
was indicated.  

By rating action in November 2002, the RO denied entitlement 
to service connection for PTSD on the basis of the veteran's 
failure to reply to the VA's request for stressor information 
and the absence of evidence indicating that the Veteran 
engaged in combat with the enemy while in service.  The 
Veteran was therein advised that, once the stressor 
information was received, the RO would attempt to verify the 
stressor and traumatic event with a military agency.  

Received thereafter by the RO was a May 2002 statement from 
VA medical personnel indicating that the Veteran had 
completed the pre-treatment phase of a PTSD outpatient 
program and had been assigned to a treatment coordinator for 
intake and treatment planning.  Also received was a statement 
signed by a treating psychologist and psychiatrist indicating 
various diagnoses pertaining to the Veteran, including PTSD.  

Received by the RO in December 2002 was the veteran's service 
separation document in which various decorations were noted 
to have been awarded, but none denoting combat service or 
injury in combat.  

By rating decision of January 2003, the RO confirmed and 
continued its prior denial of service connection for PTSD.  

Of record is a statement, dated in March 2003, from an 
attending VA psychiatrist indicating entry of an Axis I 
diagnosis of PTSD based on continuing reexperiencing of 
nightmares and intrusive thought s regarding traumatic events 
during combat operations in the Korea demilitarized zone.  
Therein, the veteran's PTSD was specifically and directly 
attributed to the veteran's military service.  

Received by VA in March 1983 was the veteran's correspondence 
in which he set forth claimed stressors leading to his PTSD.  
Such included a two mile run during basic training, chemical 
warfare training in which he was on more than one occasion 
exposed to one or more chemical agents, an Article 15 
disciplinary action for use of marijuana, and incidents 
occurring while on guard duty and reconnaissance patrols when 
stationed in the demilitarized zone in and near Tondushan, 
Korea.  

On a VA examination in April 2003, the Veteran described 
various events which he claimed were his in-service PTSD 
stressors, including psychological harassment by North Korean 
troops which caused him to have a nervous breakdown.  
Findings from such examination yielded a diagnosis of PTSD.  

Rating action of the RO in June 2003 confirmed and continued 
the prior denial of service connection for PTSD on the basis 
that none of the Veteran's alleged in-service stressors upon 
which a diagnosis of PTSD has been based have been verified 
by service records or other credible evidence.  

Received by the RO in July 2003 were records indicating the 
veteran's treatment, including inpatient services, beginning 
in 1990 for psychiatric reasons.  Also included was an 
October 2002 statement from attending VA psychiatrist as to 
the veteran's treatment for PTSD which was found to be the 
direct result of military service, inclusive of traumas 
suffered during combat operations along the demilitarized 
zone in Korea.  

Received by the RO in February 2004 was a statement from the 
veteran's attending VA rheumatologist and various 
certificates, including one or more regarding the veteran's 
completion of a program of PTSD outpatient services.  Also 
included in materials submitted at that time were an August 
2002 progress note compiled by attending VA psychologists 
indicating that the Veteran had PTSD due to reconnaissance 
missions served in the Korean demilitarized zone and a 
February 2004 statement from the Chief of PTSD Services as to 
the veteran's PTSD resulting from duty on the demilitarized 
zone in Korea, inclusive of reported intense, combat 
situations.  

In a June 2004 statement, the Veteran offered a further 
account of his in-service stressors.  The primary incident 
described was that, in September 1983 while on duty at Guard 
Posts Ollete and Collier, he was given contrary orders and 
was disciplined for a confrontation with a superior who had 
ordered him to perform a certain action.  The punishment 
awarded reportedly included, among other things, to forfeit 
his ammunition or other weapons to defend himself, but still 
required him to perform reconnaissance, guard, and patrol 
duties during the day and at night.  Such duty was noted by 
the Veteran to have rendered him extremely distraught and 
traumatized.  

In his substantive appeal, dated in August 2004, the Veteran 
indicated, among other things, that a productive search for 
evidence verifying his stressors had not been undertaken by 
VA.  He disagreed with the RO's conclusion that a date of the 
in-service incidents which he described as stressors had not 
been specific enough to contact the U. S. Armed Services 
Center for Research of Unit Records.  He also cited the 
failure of the RO to obtain all pertinent service personnel 
records.  

Received by VA in June 2005 was the veteran's further 
statement regarding his PTSD stressors, which was accompanied 
by service personnel records not previously on file 
indicating Article 15 proceedings were instituted against the 
Veteran in August 1983 with respect to the July 1983 
incidents he previously had reported, including willfully 
disobeying a lawful order, and for which he was reduced in 
rank or grade, restricted to the Company area for 14 days, 
required to perform extra duty for 14 days, and forfeited 
seven days of pay for one month.  Also associated were 
statements from the veteran's mother, aunt, sister, and 
partner as to his poor adjustment upon his separation from 
service.  

The Veteran was afforded a hearing before the Board, sitting 
at the RO, in February 2006, a transcript of which is of 
record.  Sworn testimony was received as to the stressors 
leading to the veteran's PTSD.  

Following entry of the Board's remand in May 2006, various 
additional VA treatment records from a variety of facilities 
were received by the RO and added to the claims folder.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service insurgence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As provided by 38 C.F.R. § 3.304(f), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id.

If the veteran did not engage in combat, as in this case, 
then his lay testimony, by itself, is insufficient to 
establish the alleged stressor(s).  Instead the record must 
contain service records or other independent credible 
evidence to corroborate the veteran's account of in-service 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
If the claimed stressor is not combat-related,  the veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed; the Board can 
reject favorable medical evidence as to stressor sufficiency 
only on the basis of independent medical evidence, 
accompanied by an adequate statement of reasons or bases, and 
only after first seeking clarification of an incomplete 
examination report (whether or not such clarification is 
actually provided by the original examiner) pursuant to 
applicable VA regulatory provisions.  Id. at 142-144.

Analysis of the Merits

There is sufficient medical or psychiatric evidence of a 
current diagnosis of PTSD based upon claimed in-service 
stressors, to include alleged combat.  Several examiners 
referred to combat operations in Korea near the DMC with one 
psychiatrist recording that the Veteran was engaged in 
"intense combat".  However, while the Veteran was in Korea, 
he was on active duty from 1980 to 1983.  Thus, he did not 
have active duty during a period of war or in a combat zone.  
See 38 C.F.R. § 3.2 (2008).  The Board concurs with the RO's 
finding that the service department records and other 
evidence on file do not establish that the Veteran served in 
a combat zone or otherwise engaged in combat against the 
enemy, so as to render applicable the provisions of 
38 U.S.C.A. § 1154 (West 2002).  

"Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented."  Cohen v. Brown, 10 Vet. App. at 
134 (1997).  The Veteran has indicated his involvement in 
several incidents and produces evidence that one involving an 
Article 15 proceeding actually occurred; however, he does not 
produce evidence confirming that the punishment awarded 
entailed guard, reconnaissance, or patrol duty in the 
demilitarized zone without ammunition or other means to 
defend himself.  Such allegation is frankly not credible.  
The record of Article 15 proceedings in August 1983 verifies 
only a reduction in rank or grade, a 14-day period of 
restriction and extra-duty, and a seven-day loss of pay.  No 
other incident claimed by the Veteran to have led to the 
onset of his PTSD is confirmed with credible supporting 
evidence other than the veteran's own statements.  Inasmuch 
as the Veteran is not shown to have served in combat, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's account of in-
service stressors and his lay testimony, by itself, is 
insufficient to establish the claimed stressor(s).  Dizolgio, 
supra.  Here, the Veteran has failed to meet his burden of 
producing the evidence needed to substantiate the occurrence 
of his non-combat stressors, and, to that end, his claim must 
fail.  38 U.S.C.A. § 1131, 38 C.F.R. §§ 3.303; 3.304.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


